DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-7, 9-13, and 17-18 are pending.
Claim 1 is newly amended.
Claims 1-7, 9-13, and 17-18 are currently under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (Stem Cell Research & Therapy, 2015, previously cited 07/07/2022, hereafter, “Mitchell”) in view of Meuleman et al. (European Journal of Haematology, 2006, previously cited 07/07/2022, hereafter, “Meuleman”), Nikolaev et al. (Journal of the Royal Society Interface, 2012, previously cited 07/07/2022, hereafter “Nikolaev”), Hubel (Transfusion Medicine Review, 1997, previously cited 07/07/2022, hereafter “Hubel”), and Czubak et al. (Redox Report, 2017, previously cited 07/07/2022, hereafter “Czubak”), as evidenced by Dhansekaran et al. (Cell Proliferation, 2012, previously cited 07/07/2022, hereafter “Dhansekaran”) and Monguió-Torajada et al. (Frontiers in Immunology, 2017, previously cited 07/07/2022, hereafter “Monguió-Torajada”).

In regards to claim 1, Mitchell teaches a method of cryopreserving bone marrow-derived mesenchymal stem cells (MSCSs) in a cryopreserving solution (medium) comprising 5% or 10% dimethyl sulfoxide (DMSO) (Abstract p1) at a concentration of 10 × 106 cells MSCs/mL for each cryopreservation solution (p2, Methods).
Mitchell also teaches that after the freezing solution was added, the cells were transferred to vials and placed in a room-temperature isopropyl alcohol freeze container and stored in a -80°C freezer for 24hrs, and then after 24hrs stored in liquid nitrogen (p2, Methods). While Mitchell is silent on whether the samples were “cooled”, it is noted that a process whereby cells at room temperature are placed in a -80° freezer for 24hrs would inherently cool over that time frame. Additionally, the range of room temperature to -80°C as taught by Mitchell lies within the range of 70°C to -90°C.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Mitchell further teaches that follow storage in liquid nitrogen vials were thawed with gentle agitation in a 35°C water bath until an ice ball was no longer present (p3, thawing). 
While Mitchell is silent on whether the temperature was increased “progressively”, a method whereby samples were cryopreserved and then placed in a water bath at 35°C until thawed would inherently cause the temperature of the samples to increase progressively.
While Mitchell is silent on the length of time needed to thaw the ice, a small volume of frozen liquids would be expected to thaw rapidly when placed in a water bath at approximately physiological temperature (35°C to 39°C). Additionally, since Applicant’s disclosure (claim 1, specification) suggests that it would take 1 to 5 minutes for samples cryopreserved by the above method to thaw, and since Mitchell carries out these steps also teaches that the samples thawed, the reference method is deemed to be capable of thawing in 1 to 5 minutes as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Additionally, Mitchell teaches that after thawing the cell suspension was added dropwise to 20mL DPBS (p3, thawing). Since, as above, samples were cryopreserved at a concentration of 10 × 106 cells MSCs/mL and after thawing suspended in 20mL DPBS, this corresponds to a dilution of approximately 20 times.
Furthermore, Mitchell teaches that after samples were diluted they were centrifuged to remove freezing solutions (p3, thawing), and that after centrifugation the pelleted MSCs were resuspended in DPBS (p4, column 1).
While Mitchell is silent on the percentage of these cells that were viable, since Mitchell teaches that these cells were viable without condition, it is understood that practically all of them were viable, which would be greater than 70%.
Following this, Mitchell teaches that 10,000 viable MSCs/cm2 seeded onto tissue culture flasks for growth kinetics, viability, and morphology assays, and that 1,000 viable MSCs were seeded to 10cm plate for colony-forming unit (CFU) assays (p4, post-thaw monolayer culture of MSCs). While Mitchell does not specifically state the density of cells per area for cells seeded to plates, teaching only 1,000 viable MSCs were seeded to 10cm plate, in other experiments Mitchell teaches that MSCs were seeded onto 10cm plates at 1000 MSCs/cm2 (p3, trilineage differentiation). Therefore, it can be reasonably concluded that the lack of specified area in regards to the seeding of MSCs on plates is a typographical oversight and does not refer to an absolute number, and therefore lies within the range of 1000 to 5000 cells/cm2. However, even if it does not, Mitchell still teaches that MSCs can be seeded at 1000 MSCs/cm2, and a person of ordinary skill in the arts would be motivated to decrease the number of seeded MSCs below 10,000 viable MSCs/cm2 to a concentration between 1000 to 5000 MSCs/cm2 to save cellular resources which would decrease costs. Furthermore, because Mitchell teaches that MSCs can be seeded at lower concentrations, it can be done with predictable results and a reasonable expectation of success.
Additionally, Mitchell teaches that CFU assays comprised 20% fetal bovine serum (FBS), which is greater than 5% (p8, Figure 5), while monolayers comprised conditions of at least 20% FBS (p8, Figure 4).
While Mitchell is silent on whether the flasks or dishes were plastic supports, it is well-known in the art that cell culture flasks and dishes are made of plastic. Furthermore, Mitchell discusses MSC adhesion to plastic in regards to their experiment (p9, column 2, top paragraph; p10, Figure 8). Therefore, it is reasonably understood that the flasks and dishes were made of plastic.
Mitchell does not explicitly teach the temperatures or carbon dioxide levels that MSCs were cultured after cells were diluted.
However, Meuleman teaches that after being incubated on plastic dishes MSCs were cultured at 37°C and 7.5% CO2, and that this was done to remove adherent cells (p311, Support of hematopoiesis by MSC), both of which lie within the ranges of 35-39°C and 7.5-10% CO2.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell, and after the dilution step, culture cells at 37°C and 7.5% CO2 because it would help remove adherent cells, improving their viability, increasing yield of cells, and saving time and expenses. Furthermore, since Meuleman teaches that culturing MSCs under these conditions can effectively remove adherent cells, and Meuleman and Mitchell are in the same technical field of culturing MSCs, it could be done with predictable results and a reasonable expectation of success.
Likewise, Mitchell does not explicitly teach that the media was replaced at regular intervals or that MSCs were isolated when reaching a confluence (percentage of a cell culture surface covered by cells) of 80-100%. However, it would be obvious to a person of ordinary skill in the arts to replace media and isolate cells when confluent as a matter of routine laboratory practice to promote cell viability and prevent overgrowth of cells. 
Furthermore, Meuleman teaches that for MSC culture, at 37°C and 7.5% CO2, medium was remove twice a week, and that cells were harvested when confluence reached 80-90%, which lies within the range of 80-100%, and that this promoted cell expansion (p310, Isolation and expansion of MSCs).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell and regularly change media and harvest cells between 80-100% confluence because it would promote expansion of MSCs leading to a greater yield of cells, saving time and costs. Furthermore, since Meuleman teaches that media can be changed and cells isolated at these percentages of confluence it can be done with predictable results and a reasonable expectation of success.
Additionally, Mitchell teaches that some of the MSCs could adhere to plastic (p9, column 2), that some of the MSCs expressed CD90 greater than or equal to 90% (p9, Table 3), and that some of the MSCs expressed CD45 less than or equal to 10% (p9, Table 3). Mitchell also does not teach that the MSCs featured chromosomal aberrations. Mitchell also teaches that the MSCs could differentiate into adipogenic, chondrogenic, and osteogenic cells (p10, Figure 7; p3, Trilineage differentiation).
While Mitchell does not explicitly teach that the MSCs also presented an expression of greater or equal to 90% C166, CD73, and CD105, or an expression of less than or equal to 10% CD14, CD34, CD45, and HLA-DR, as evidenced by Dhanasekaran, MSCs are known to express high levels of CD90, CD166, CD73, and CD105, and low levels of CD34 and HLA-DR (p521, Table 2). Additionally, as evidenced by Monguió-Torajada CD14dim MSCs are known to exist (p3, Monocyte polarization by cATMSCs and UCMSCs). Therefore, it would be expected that some of the MSCs as taught by Mitchell would express these particular markers. Furthermore, claim 1 is not limited to a method of isolating these cells, but only states that MSCs were selected for these characteristics.
In as much as the method of the previous steps produces these MSCs, since Applicant’s disclosure (claim 1, steps 1a to c7) suggests that the method of claim 1, steps 1a to c7 is sufficient to produce MSCs with these cellular markers, and since the method of Mitchell, as suggested by Meuleman, carries out these steps, the reference is deemed to produce MSCs with these markers as well. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Mitchell is silent on whether these cells were specifically isolated. However, a person of ordinary skill in the arts would be motivated to isolate MSCs with specific characteristics because they can be used for experiments in comparison to subtypes with different characteristics. Additionally, because it is known in the art that MSCs express different markers, and because separating MSCs by subtype is routine, it could be done with predictable results and a reasonable expectation of success.
	Finally, Mitchell does not explicitly teach that the isolated MSCs were conditioned for transport or storage at 2-8°C by being suspended in an isotonic medium comprising 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid.
	However, Nikolaev teaches that MSCs can be stored and transported at temperatures between 2-8°C (Abstract, p2503). Nikolaev also teaches that a shipping chain at temperatures between 2-8°C may be more appropriate than cryopreservation because it allows those cells to be used for immediate and easy clinical needs (p2503 Introduction). Nikolaev also teaches that transporting cells at temperatures between 2-8°C is common (p2503, Introduction).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell and transport cells at temperatures between 2-8°C because those cells could be used to treat patients, and because storing them at cold temperatures instead of being frozen would allow them to be used more quickly once received. Furthermore, because Nikolaev teaches that it is known in the art the MSCs are transported at these temperatures, it could be done with predictable results and a reasonable expectation of success.
Additionally, Hubel teaches that the addition of cryopreserving agents can change the tonicity of a solution, and that cells exposed to exposed to cryopreserving solutions respond to changes in osmotic environment. Hubel continues, teaching that if a cell is impermeable to a cryopreserving agent it will shrink, and if more permeable to water than a cryopreserving agent, it will initially shrink and then swell. Finally, Hubel teaches that for these transient changes in cell volume can cause damage and potential lysis of cells (p228, column 1, second to last paragraph). Additionally, Hubel teaches that cells can be kept in isotonic solutions (p231, column 2, second paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to store cells that have been cryopreserved in an isotonic solution to avoid fluctuations in cell size which can damage cells. Furthermore, because Hubel teaches that cells can be kept in isotonic solutions, it can be done with predictable results and a reasonable expectation of success.
	Furthermore, Czubak teaches that 125µM (or 0.125mM) Trolox (which is the brand name for 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid) was sufficient to decrease oxidative stress (p445, Abstract; p446, Effects of the antioxidants on hemolysis and LDH leakage) in cold stored red blood cells. Additionally, Czubak also describes low temperatures as being 4 ± 2°C (p445, Introduction).
	Therefore, a person of ordinary skill in the art would be motivated to add 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid because it would decrease oxidative stress at cold temperatures, and specifically within the ranges of 2-8°C. Furthermore, because Czubak teaches that this chemical was successful in reducing oxidative stress at cold temperatures, it could be done with predictable results and a reasonable expectation of success.
	In regards to claim 2, Mitchell teaches that MSCs were cryopreserved in solution containing FBS and 5% DMSO (p1, Abstract).
	In regards to claim 7, the teachings of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, are detailed above. In as much as the method of claim 1 produces cells with the properties as in claim 7, as Applicant’s disclosure (claim 1 and 7, specification) indicates that the method steps of claim 1 are sufficient to produce cells with the properties of claim 7, and since, as detailed above, the teachings of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak carry out these steps, the reference method is deemed to inherently produce cells with the properties of claim 7 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, and Czubak render the invention unpatentable as claimed. 

Claim(s) 3, 5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Kastrup et al. (WO 2017068141 A1, 2017, previously cited 07/07/2022, hereafter “Kastrup”).
	The combined teachings of Mitchell, Meuleman, Nikolaev, Hubel, and Czubak, as evidenced by Dhansekaran and Monguió-Torajada, are relied upon as above.
	In regards to claim 3 and 5, as above, while Mitchell teaches that MSCs were cryopreserved in a solution comprising 5% DMSO, Mitchell also teaches that the solution contained FBS (p1, Abstract). Furthermore, the method of Mitchell, as modified specifically by Czubak above, 
	However, Kastrup teaches a method of cryopreserving stem cells using media that is serum-free, protein-free, and animal component-free (p11, lines 9-10).
	A person of ordinary skill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use serum, protein, or animal-free media, including media containing 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid, to avoid contamination or induced differentiation that could result from media containing serum, protein, or animal products, giving a better yield of viable pure MSCs. Furthermore, Kastrup teaches the viability of cryopreserving cells with this media, it can be done with predictable results and a reasonable expectation of success.
In regards to claims 9-13 and 17, Mitchell does not explicitly teach that cells can be used to treat an osteoarticular disease, an autoimmune disease.
However, Kastrup teaches that it is known in the art that MSCs can be used to treat disease, but specifically cardiovascular diseases such as coronary artery disease, refractory angina, and ischemic heart failure (p1, lines6-10). 
Kastrup also teaches a method for using previously frozen stem cells (p2, lines 9-22) for a wide variety of diseases including cardiovascular diseases, such as ischemic heart disease, myocardial infarction, and ischemic cerebral stroke (p21, lines 26-28); osteochondral diseases, such as damage to joint cartilage or intervertebral discs (p21, lines 30-31); and autoimmune diseases such as organ transplant rejection (thus, for treating graft-versus-host disease, GVHD) (p22, lines 9-13).
In regards to cells administered Kastrup teaches that a patient was treated for joint injury with a cellular composition with a cell density of about 5 x 107 to 5 x 108 cells in 5mL (being 1 x 107 cell/mL or 50 million cells) (p22, lines 5-6).
Furthermore, Kastrup teaches that the cells of the composition are suitable for both autologous and allogenic uses (p2, line 8).
A person of ordinary kill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use previously cryopreserved MSCs for clinical application, such as treating cardiovascular diseases, osteochondral diseases, auto-immune diseases, and their specific presentations such as stroke, disc repair, or GVHD, because it would improve the quality of life for patients and help alleviate their suffering. Furthermore, because it is well known in the art that MSCs can be used to treat disease, and because Kastrup demonstrates a specific method to treat disease at a cell density of being 1 x 107 cell/mL, it could be done with predictable results a reasonable expectation of success.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, and Kastrup render the invention unpatentable as claimed. 

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Yong et al. (Biopreservation and Biobanking, 2015, previously cited 07/07/2022, hereafter “Yong”).
The combined teachings of Mitchell, Meuleman, Nikolaev, Hubel, and Czubak, as evidenced by Dhansekaran and Monguió-Torajada, are relied upon as above.
	In regards to claim 4, Mitchell teaches that MSCs were frozen by a “slow freezing method”, but does not specify the precise rate that at which samples were frozen before being stored in liquid nitrogen. 
However, as taught by Yong, “slow freezing” refers to a cryopreservation method whereby samples are frozen at a rate of 1°C/min (p234, Slow freezing). Additionally, Yong teaches that a slow freezing method is preferable for MSCs for clinical and research laboratories due to its low risk of contamination and easier processing (p234, Slow freezing).
	Therefore, a person of ordinary skill in the arts would be motivated to employ a method of slow freezing MSCs because it would be ideal for laboratory and clinical settings and reduce the likelihood of contamination. Furthermore, because Yong teaches that this method is established in the art, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 18, as above, Mitchell teaches that the MSCs were of equine origin (Abstract p1).
	However, Yong teaches various method for cryopreserving human MSCs for clinical purposes (p231, Abstract; p233, Cryopreserving methods of MSCs).
	A person of ordinary skill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use human MSCs specifically because they would have more direct application for treating human patients. Furthermore, because Yong teaches that it is know that various methods can be used to cryopreserve human MSCs for this purpose (and specifically slow freezing), it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, and Yong render the invention unpatentable as claimed.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Ringwald et al (Development and Current Experience, 2006, previously cited 07/07/2022, hereafter “Ringwald”) and Harb et al (International Journal of the care of the Injured, 2017, previously cited 07/07/2022, hereafter “Harb”). 
The combined teachings of Mitchell, Meuleman, Nikolaev, Hubel, and Czubak, as evidenced by Dhansekaran and Monguió-Torajada, are relied upon as above.
In regards to claim 6, none of Mitchell, Hubel, or Czubak teach the composition of isotonic medium comprising 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid as in claim 6 which compsised a 1:9 to 9:1 mixture (v/v) of a first compostion of Na+ 130 nM, K+ 4mM, Ca2+ 1.35 mM, Chloride 109 mM, and lactate 16mM, with a second composition comprising Na+ 159 mM, K+ 5mM, Mg2+, 0.8mM, Chloride 77mM, and human serum albumin 0.1% to 0.5% (which is Ringer’s plus SSP+ supplemented with HSA according to the instant specification).
	However, Ringwald teaches the use of the known platelet solution referred to as SSP+ commercially, which is used for storing blood (Abstract). 
	Additionally, Harb teaches the use of Ringer’s lactate solution, supplemented with glucose, for storage of fresh or cryopreserved samples (Abstract).
	It would be obvious to a person of ordinary skill in the arts to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use Ringer’s lactate solution and SPP+ solution supplemented with glucose because these are known reagents for storing cells, and furthermore because they are known to capable of storing cells, it could be done with predictable results and a reasonable expectation of success. In regards to the ratios of 1:9 to 9:1, a person of ordinary skill in the arts would be motivated to try different ratios as a matter of routine optimization, and as above, since these reagents are suitable for storing cells, it could be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, Ringwald, and Harb render the invention unpatentable as claimed.

Response to Arguments
	
Applicant argues that according to the Examiner, Mitchell teaches a number of limitations of applicants' claim 1, including allegedly "that CFU assays comprised 20% fetal bovine serum (FBS), which is greater than 5%" referencing page 8 and Figure 4 of Mitchell. Applicant notes that Figure 4 of Mitchell shows images of monolayer cultures of the MSCs originally cryopreserved in "six different freezing solutions" including three that were cryopreserved in a solution having 20% serum, 10% DMSO, 70% MEM, wherein the serum was (1) allogenic or (2) autologous or (3) FBS. Applicant then argues that it is not clear how images of the monolayer cultures of the MSCs that were previously cryopreserved in 20% serum/10% DMSO/70% MEM solution motivate, teach or suggest that the "CFU assays comprised 20% fetal bovine serum (FBS), which is greater than 5%," as alleged by the Examiner. Therefore, Applicants request the Examiner provide evidence supporting this allegation (Remarks, p6).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, Mitchell teaches that MSCs were seeded onto tissue culture flasks for growth kinetics, viability, morphology assays, and colony-forming unit (CFU) assays (p4, post-thaw monolayer culture of MSCs). While Figure 5, correctly notes CFU unit assays comprising 20% FBS, Figure 4, represents images of monolayers in these same conditions. Therefore, regardless of assay, Mitchell teaches assays comprising 20% FBS post-thaw.

Applicant remarks that Meuleman is deficient because Meuleman relates to the expansion of the capacity of expansion of MSCs in serum free medium (Remarks, p7). Applicant remarks that this is important because it is known that the use of media such as fetal calf serum (FCS) for said expansion could lead to the transmission of infectious agents.
Applicant continues that Meuleman was concerned with testing whether expanded MSCs were capable of supporting growth of hematopoietic cells (a B1-CFC assay) (Remarks, p8). Applicant quotes Meuleman which teaches “The B1-CFC assay depends on the ability of the non-adherent cell population of the BM to recognize and attach to a preformed marrow-derived stromal layer”. Meuleman continuing, “To remove the adherent cells, 1 x 106 BM-MNC/mL were incubated in plastic culture flasks for 2 h at 37°C in 7.5% CO2 in air.
Applicant continues that the Examiner did not consider Meuleman as a whole, and that there is no objective reason to incorporate any conditions or steps from the very specific assay of Meuleman into the cell culturing process of Mitchell (Response, p8; also, p10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Meuleman is not relied upon to teach the use of FBS. Rather, Mitchell teaches conditions comprising FBS (p8, Figures 4 and 5. As above, Meuleman is only relied upon to provide a motivation to modify the method of Mitchell and replace medium with medium comprising 7.5-10% CO2 at 35-39°C. While Meuleman may teach serum-free conditions, there is no indication that the modification, as taught by Meuleman, could not performed in serum-rich conditions.
In regards to motivations, as above, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell, and after the dilution step, culture cells at 37°C and 7.5% CO2 because it would help remove adherent cells, improving their viability, increasing yield of cells, and saving time and expenses. Furthermore, since Meuleman teaches that culturing MSCs under these conditions can effectively remove adherent cells, and Meuleman and Mitchell are in the same technical field of culturing MSCs, it could be done with predictable results and a reasonable expectation of success.

Applicant remarks that the rejection is based solely on hindsight, which is impermissible (Remarks, p9).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant remarks that the recitation in Meuleman, "[t]o remove the adherent cells, 1 x 106 BM-MNC/mL were incubated in plastic culture flasks for 2 h at 37°C in 7.5% CO2 in air," actually means that the cells that adhere to plastic are being removed from the BM-MNC solution because the focus of the assay is the affinity of the plastic non-adherent cells for stromal cells. In other words, in the Bl-CFC assay, the plastic adherent cells are ostensibly "filtered" away because they are not needed (Remarks, p9). Applicant continues that Meuleman teaches that after the adherent cells are removed, the plastic non-adherent cell fraction was cultured onto the marrow-derived stromal layer and the formed colonies evaluated.' In other words, Applicant remarks, in the Bl-CFC assay, there is no culturing of the plastic adherent MSCs, only the removal of same - they are pre-depleted from the BM-MNC solution so that the cells of interest, the plastic non- adherent cells, can be analyzed. Applicant continues that this is in direct contradiction with Mitchell, e.g., culturing, and the Examiner's allegations that "it is reasonably understood that the flasks and dishes [of Mitchell] were made of plastic" (see, the July 7, 2022 Office Action, page 7, second full paragraph), and moreover, applicants' claim 1, steps (c5) and (c6) expressly recite seeding and culturing the mesenchymal stem cells selected in step (c4) on a plastic support.
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a prohibition on removing cells from the culture in steps c5 or c6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, there is no indication in Meuleman that adherent cells must be removed, only that the conditions, as taught by Meuleman can be used to aid in their removal.
Furthermore, c7 recites selecting the mesenchymal stem cells that show adherence to plastic. Therefore, a person of ordinary skill in the arts would be especially motivated to culture MSCs under conditions that would allow for their selection, such as 37°C in 7.5% CO2, as taught by Meuleman, because it would make selection of these MSCs easier. Therefore, it is also not a contradiction, because selection of cells that specifically adhere to plastic is the aim of c7, and cells cultured in the conditions of 37°C in 7.5% CO2, as taught by Meuleman would aid in that selection.

	Applicant remarks that a later paper by Gordon indicates that the B1-CFC cells, as taught by Meuleman express HLA-DR, that the claims recite that the MSCs present express HLA-DR ≤ 10% (Remarks, p9).
	Applicant’s remarks have been fully considered but are not found persuasive.
	The cells as taught by Gordon, may be different cells than those taught by Meuleman. Additionally, Meuleman is not relied upon to teach specific markers, or lack thereof. Additionally, assuming arguendo that they are the same, HLA-DR expression of ≤ 10% is still expression of HLA-DDR.

	Applicant remarks that there is a question of how removing adherent cells allegedly improves their viability, and assumes that the cells as taught by Meuleman are discarded (Remarks, p10).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	It has not been alleged that removing adherent cells improves their viability.
Additionally, is has not been alleged that cells in fact, were discarded, and even if they were, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a prohibition on discarding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant remarks that Meuleman does not teach conditions of 7.5% CO2 nor cryopreserving (Remarks, p10).
	Applicant’s remarks have been fully considered but are not found persuasive.
	As above, and noted by Applicant (see Remarks, p8), Meuleman teaches “To remove the adherent cells, 1 x 106 BM-MNC/mL were incubated in plastic culture flasks for 2 h at 37°C in 7.5% CO2 in air” (p311). Furthermore, Meuleman is not relied upon to teach a step of cryopreserving.

	Applicant remarks that there is no suggestion in Mitchell to refreeze already thawed MSCs (Remarks, p11).
	Applicant’s remarks have been fully considered but are not found persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a step of re-freezing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant remarks, that Nikolaev also teaches “no hypothermic storage media were used during cold storage so that no manipulation of the supplied cells would be needed to remove the hypothermic media at clinical sites” which applicant contends teaches away from claim 1 because it recites reasons why hypothermic media should not be added. Applicant continues that there is no objective reason for Mitchell to Nikolaev which Applicant contends is hindsight reasoning (Remarks, p11-12)
	Applicant’s remarks have been fully considered but are not found persuasive.
	Merely because Nikolaev does not prefer to use hypothermic storage media does not mean that the method of Mitchell cannot be modified to store and transport MSCs at temperatures between 2-8°C, not that the modification, as taught by Nikolaev, would be incompatible with the method of Mitchell. The reasoning of avoiding hypothermic storage media for the purpose of eliminating the need to remove it a clinical site, points to not doing so as a matter of clinical efficiency not methodological incompatibility. Nikolaev may wish to avoid using hypothermic storage media because it would add time and expenses to the method. Indeed, this suggests that Nikolaev envisions that the could be incorporated into a method that uses a hypothermic storage medium, but chooses not to do so for different needs. 
	Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a prohibition on removing hypothermic media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant remarks, considered in toto, there is no reason to consider the large number of references cited by the Examiner and devise applicants' claim 1, or the claims that depend therefrom, which relates to an enriched population of previously cryopreserved, restored and transport conditioned functional mesenchymal stem cells (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant remarks that none of Hubel, Czubak, Dhaneskaran, Monguió-Torajada, Kastrup, Yong, Harb, or Ringwald does no remedy the deficiencies in Mitchell, Meuleman, or Nikolaev, nor makes obvious claim 1 (Remarks, p12).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, the teaches of Mitchell, Meuleman, or Nikolaev are not deficient.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631